Lairy, J.
— Appellee recovered a judgment against appellant for the sum of $186.50 alleged to be due him for wages earned while in the employ of appellant. The agreed statement of facts shows that appellee, while he was employed on the railroad of appellant, was a member of the voluntary relief department of the Pennsylvania Lines West of Pittsburgh, and that during that time the sum of $1.50 each month was deducted from the wages due him and applied as a contribution to the relief fund in accordance with the terms of his application for membership and of the regulations governing the association of which he was a member. The judgment was rendered for the total amount thus retained by appellant from the wages of appellee, on the theory that the entire contract under which the contributions to the relief fund were deducted from appellee’s wages was absolutely void by force of statute in this state. Acts 1907 p. 46, §5308 Burns 1914.
In a recent case this court held that the act cited was superseded and rendered ineffective by an act of congress relating to the liability of common carriers by railroad to their employes in certain cases, approved April 22, 1908. 35 Stat. at L. 65, §8657 et seq. U. S. Comp. Stat. 1916; Pittsburgh, etc., R. Co. v. Miller (1918), ante 684, 119 N. E. 801.
Under the decision in that case appellee was not entitled to recover under the agreed statement of facts in this case. Appellant’s motion for a new trial should have been sustained.
In view of the conclusion reached it is not necessary to pass on the constitutional question presented,
*706Judgment reversed, with instructions to sustain appellant’s motion for a new trial.
Note. — Reported in 121 N. E. 275.